 1 Joseph A. Creitz, CBN 169552
   joe@creitzserebin.com
 2 Lisa S. Serebin, CBN 146312
   lisa@creitzserebin.com
 3
   CREITZ & SEREBIN LLP
 4 100 Pine Street, Suite 1250
   San Francisco, CA 94111
 5 415.466.3090 (tel)
   415.513.4475 (fax)
 6 Attorneys for Plaintiff ROSLYN DEVAUX

 7
     Linda M. Lawson (Bar No. 77130)
 8   llawson@mmhllp.com
     Jason A. James (Bar No. 265129)
 9   jjames@mmhllp.com
     MESERVE, MUMPER & HUGHES LLP
10   800 Wilshire Boulevard, Suite 500
11   Los Angeles, California 90017-2611
     Telephone: (213) 620-0300
12   Facsimile: (213) 625-1930

13 Attorneys for Defendant
   THE PRUDENTIAL INSURANCE COMPANY OF
14 AMERICA

15

16                                UNITED STATES DISTRICT COURT

17                             NORTHERN DISTRICT OF CALIFORNIA

18                                    SAN FRANCISCO DIVISION

19

20 ROSLYN DEVAUX-SPITZLEY, an individual, )               Case No. 3:18-CV-04436-JST
                                                      )
21                 Plaintiff,                         )   STIPULATION AND [proposed] ORDER
                                                      )   REGARDING DISPOSITIVE MOTION
22         vs.                                        )   PAGE LIMITS
                                                      )
23 PRUDENTIAL INSURANCE COMPANY OF )

24 AMERICA, a New Jersey corporation in its           )
   capacities as a fiduciary and claims administrator )
25 of the ERISA-regulated Chase Bank Employee )
   Long Term Disability Plan,                         )
26                                                    )
                   Defendants.                        )
27

28

                                                                           Case No. 3:18-CV-04436-JST
                                                                 STIPULATION and [proposed] ORDER RE:
                                                                                         PAGE LIMITS
 1         Pursuant to the direction of the Court at the Case Management Conference held on

 2 November 14, 2018, the parties, by and through their respective counsel of record, do hereby

 3 stipulate as follows:

 4         The four briefs on dispositive motions permitted under the Court’s Scheduling Order (Dkt.

 5 23) shall conform to the following page limits:

 6         Plaintiff’s Motion for Judgment (Due June 21, 2019):               25 pages or fewer;

 7         Defendant’s Motion for Judgment and Opposition
              to Plaintiff’s Motion (Due July 12, 2019):                      30 pages or fewer;
 8

 9         Plaintiff’s Reply and Opposition
               to Defendant’s Motion (Due August 2, 2019)                     20 pages or fewer;
10
           Defendant’s Reply (Due August 16, 2019)                            15 pages or fewer.
11

12         All other formal and typographical mandates of the Civil Local Rules not explicitly

13 modified by this Stipulation and [proposed] Order shall continue to apply. The parties reserve their

14 rights to seek enlargement of the above page limits should such a request become necessary.

15         So stipulated.

16 Dated: November 16, 2018                     Joseph A. Creitz
                                                Lisa S. Serebin
17                                              CREITZ & SEREBIN LLP
18

19                                              By:     /s/ Joseph A. Creitz
                                                      Joseph A. Creitz
20                                                    Attorneys for Plaintiff
                                                      ROSYLYN DEVAUX-SPITZLEY
21

22 Dated: November 16, 2018                     Linda M. Lawson
                                                Jason A. James
23                                              MESERVE, MUMPER & HUGHES LLP

24

25                                              By:     /s/ Jason A. James
                                                      Jason A. James
26                                                    Attorneys for Defendant
                                                      THE PRUDENTIAL INSURANCE
27                                                    COMPANY OF AMERICA

28

                                                      2                     Case No. 3:18-CV-04436-JST
                                                                  STIPULATION and [proposed] ORDER RE:
                                                                                          PAGE LIMITS
 1                                    SIGNATURE ATTESTATION

 2         Pursuant to L. R. Civ. 5-1(i)(3), the filer of this document attests that concurrence in the

 3 filing of the document has been obtained from each of the other Signatories, which shall serve in

 4 lieu of their signatures on the document.

 5

 6
                                                  By:                 /s/ Joseph A. Creitz
 7                                                                      Joseph A. Creitz

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3                    Case No. 3:18-CV-04436-JST
                                                                   STIPULATION and [proposed] ORDER RE:
                                                                                           PAGE LIMITS
 1                                  [proposed] ORDER

 2   Pursuant to stipulation, IT IS SO ORDERED.
 3

 4   Dated: November ___,
                     19 2018

 5                                                 United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4                   Case No. 3:18-CV-04436-JST
                                                       STIPULATION and [proposed] ORDER RE:
                                                                               PAGE LIMITS
